     Case 2:16-cv-02731-WBS-AC Document 135 Filed 06/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       CARL FOUST,                                      No. 2:16-cv-2731 WBS AC P
12                        Plaintiff,
13             v.                                         ORDER
14       O. KUKU-OJO, et al.,
15                        Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has filed a request for status (ECF No. 132) and what appears to be a request for an

19   extension of time (ECF No. 134).

20            In response to the request for status, plaintiff is advised that on May 4, 2020, the

21   undersigned issued findings and recommendations recommending dismissal of this case for

22   failure to comply with a court order and giving plaintiff twenty-one days to file objections.1 ECF

23   No. 131. Plaintiff has also filed what appears to be a request for additional time (ECF No. 134),

24   and while the request appears to relate to the mandate from the Ninth Circuit, it will be construed

25   as a request for an extension of the time to file objections to the findings and recommendations.

26
     1
27     Since the certificate of service on the request for status is dated May 6, 2020 (ECF No. 132 at
     4), it appears that plaintiff had not yet received the findings and recommendations at the time he
28   sent the request.
                                                          1
     Case 2:16-cv-02731-WBS-AC Document 135 Filed 06/05/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. Plaintiff’s request for status (ECF No. 132) is granted to the extent provided above.
 3          2. Plaintiff’s request for an extension of time (ECF No. 134) is granted and plaintiff shall
 4   have twenty-one days from the service of this order to file objections to the May 4, 2020 findings
 5   and recommendations.
 6   DATED: June 5, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
